t c memo united_states tax_court estate of pattie welder edwards deceased oakes david edwards jr and patricia edwards carson co-executors petitioner v commissioner of internal revenue respondent docket no filed date terrell w dahlman and frederick f rogers jr for petitioner gerald l brantley for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of pattie welder edwards the estate after concessions the issue for decision is whether the ranch properties owned by decedent at her - - date of death were encumbered by oral options that extended the existing leases on the ranch properties and if so whether the oral options or the existing leases were a restriction on the sale or use of the ranch properties that should be disregarded for estate_tax_valuation purposes under sec_2703 unless otherwise indicated all section references are to the internal_revenue_code in effect on the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference pattie welder edwards decedent died on date at the time of her death decedent was a resident of nueces county texas decedent’s children oakes david edwards jr fdwards and patricia edwards carson carson are the coexecutors of the estate at the time of filing of the petition edwards resided in sinton texas and carson resided in mountain home texas decedent devised her jewelry personal_property and the remainder of her estate to her children edwards and carson in equal shares the last will and testament of decedent dated date states in part i give devisek and bkqueath all the rest residue and remainder of my estate whether real personal or - - mixed and wheresoever situated including all property which i may acquire after the execution of this will to my children o d edwards jr and patricia carson edwards sic in equal shares per stirpes on the date of decedent’s death decedent owned dollar_figure acres of land located in san patricio texas the sinton ranch and an undivided 50-percent interest in big_number acres of land located in la salle county texas the cotulla ranch edwards and carson each owned an undivided 25-percent interest in the cotulla ranch prior to decedent’s death decedent executed written lease agreements to lease the sinton ranch to edwards on date decedent individually and as trustee leased the sinton ranch to edwards for a duration of year with four 1-year renewal options on date decedent executed a lease the existing lease on the sinton ranch with edwards for a duration of year with five 1-year options to renew the existing lease was effective on decedent’s date of death and would have expired on date the existing lease provided for ranching lease payments in the amount of dollar_figure per year per bull or cow or cow and calf unit pastured on the land with a minimum total_payment of dollar_figure and a rental payment of dollar_figure per acre dollar_figure acres for farmland the terms also prohibited amendment modification or alteration unless written and signed by the party against whom enforcement would be sought q4e- prior to decedent’s date of death decedent executed written lease agreements to lease her undivided 50-percent interest in the cotulla ranch to carson and her husband the carsons on date decedent edwards and carson as co-owners leased the cotulla ranch to the carsons and fred m rhodes for a duration of year with four 1-year options to renew on date the cotulla ranch was leased to the carsons for a duration of year with four 1-year options to renew on date decedent executed a lease the existing lease on the cotulla ranch with the carsons that had an effective date of date and provided for a duration of years with three l-year options to renew the existing lease was effective on decedent’s date of death and would have ended on date the existing lease provided for ranching lease payments in the amount of dollar_figure per year per bull or cow or cow and calf unit pastured on the land with a minimum total_payment of dollar_figure the terms also prohibited amendment modification or alteration unless written and signed by the party against whom enforcement would be sought after the death of decedent edwards and carson as coexecutors executed on behalf of decedent’s estate a memorandum of lease agreement postdeath lease on the sinton ranch that states whereas in reliance upon the representations and promises of ms edwards and with her specific knowledge and consent the lessee had prior to her death maintained a substantial cattle and farming operation and had in addition expended substantial sums of his own funds as well as his time and effort in erecting and maintaining permanent improvements on the property without compensation from ms edwards all of which were intended to be used by the lessee indefinitely and whereas ms edwards died on date at which time the lease was in full force and effect and the estate in recognition of ms edwards’ promise and commitment and the lessee now wish to memorialize the terms and conditions of the lifetime lease of the property by the lessee similar language was included in the lease agreement postdeath lease executed on the cotulla ranch by edwards and carson as coexecutors after the death of decedent the terms of the postdeath lease on the sinton ranch extended the existing lease for a period of years with consecutive 5-year options to renew the lease at a fair market rental value the terms of the postdeath lease on the sinton ranch also provided for lease payments for ranchland in the amount of percent of the offspring of any cattle or other livestock pastured on the property payments for use of farmland in the amount of one-third of the grain and one-fourth of the cotton and cottonseed produced therefrom payment in_kind and percent of the gross hunting fees received by the lessee from hunters the terms of the postdeath lease on the cotulla ranch extended the existing lease for a period of years with consecutive 5-year options to renew the lease at a fair market rental value the postdeath lease set the initial rent at dollar_figure per acre annually and dollar_figure annually per each residence located on the land the postdeath lease on the cotulla ranch allowed hunting on the leased properties with the express written consent of the lessors hunting had been prohibited in all prior written leases because decedent was adamant that the ranchlands would not be used for hunting the estate reported the fair_market_value of the sinton ranch at dollar_figure million on its form_706 united_states estate and generation-skipping_transfer_tax return schedule a real_estate the real_estate appraisal report that was prepared by thomas f dorsey dorsey and submitted with the estate’s form_706 concluded that the unencumbered fair_market_value of decedent’s interest in the sinton ranch on decedent’s date of death was dollar_figure and that the fair_market_value of the sinton ranch encumbered by the postdeath lease was dollar_figure in the notice_of_deficiency respondent determined that the fair_market_value of the sinton ranch on the date of decedent’s death was dollar_figure respondent reduced the value by dollar_figure for a valid election under sec_2032a the estate reported the fair_market_value of the interest in the cotulla ranch on form_706 schedule a at dollar_figure the real_estate appraisal report that was prepared by dorsey and - j- submitted with the estate’s form_706 concluded that the unencumbered fair_market_value of decedent’s interest in the cotulla ranch on decedent’s date of death was dollar_figure and that the fair_market_value of the cotulla ranch encumbered by the postdeath lease was dollar_figure in the notice_of_deficiency respondent determined that the fair_market_value of the cotulla ranch on the date of decedent’s death was dollar_figure in addition to respondent’s determination of the fair_market_value of the ranch properties at decedent’s date of death respondent determined in the notice_of_deficiency it is also determined that sec_2703 of the internal_revenue_code applies to any lease or lease options which the decedent may have had with her children on the ranches accordingly the values of schedule a should be determined without regard to such leases or lease options if any furthermore the leases and or lease options were not valid under state law similarly they were not bona_fide business transactions but devices intended to avoid federal transfer_taxes in effect the alleged leases and or options to lease were shams accordingly the reported value of the gross_estate is increased dollar_figure xk kek opinion the issue presented is whether the ranch properties that were owned by decedent at her date of death were encumbered by oral options that extended the existing leases on the ranch properties and if so whether the oral options or the existing leases were a restriction on the sale or use of the ranch - - properties that should be disregarded for estate_tax_valuation purposes under sec_2703 the value of a decedent’s gross_estate includes the value of all of the decedent’s interest in property sec_2031 sec_2033 the value of property is the fair_market_value at the date of the decedent’s death sec_20_2031-1 estate_tax regs the fair_market_value of property is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts id intrafamily agreements must be subjected to greater scrutiny than that afforded similar agreements between unrelated parties see 82_tc_239 affd without published opinion 786_f2d_1174 9th cir 47_tc_491 sec_2703 provides guidance on the valuation of properties that are subject_to restrictions and states sec_2703 general_rule --for purposes of this subtitle the value of any property shall be determined without regard to-- any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property --- - sec_25_2703-1 gift_tax regs uses the following example to illustrate that a lease constitutes a restriction on the use of property under sec_2703 example t dies in owning title to blackacre in t and t’s child entered into a lease with respect to blackacre at the time the lease was entered into the terms of the lease were not comparable to leases of similar_property entered into among unrelated parties the lease is a restriction on the use of the property that is disregarded in valuing the property for federal estate_tax purposes the estate contends that prior to decedent’s death decedent granted oral options to edwards and carson that extended the duration of the existing leases on the ranch properties and that these oral options as memorialized in the postdeath leases were a restriction on the sale or use of the properties at decedent’s date of death that reduced the value of decedent’s interest in the ranches for estate_tax purposes the estate asserts that the oral lease options were valid and enforceable under texas law on the date of decedent’s death respondent contends that decedent did not grant her children the oral options as memorialized in the postdeath leases that extended and modified the existing leases on the sinton ranch and cotulla ranch respondent argues the estate has presented no evidence that the oral options were granted by decedent the oral options are contrary to decedent’s practice of executing written leases with her children and the lease -- - terms of the existing leases and texas law required extensions and modifications of the lease agreement to be in writing respondent further argues that the postdeath leases were created to reduce the value of decedent’s assets for estate_tax purposes because edwards and carson were both the coexecutors and devisees of decedent’s estate and as the owners of the ranch properties would not have to lease the ranch property from themselves to maintain control_over the ranch properties and continue their ranching operations the estate argues that there was a bona_fide business_purpose in executing the leases which was to maintain managerial control_over the ranch properties the estate explains that edwards and carson the devisees of the ranch properties would have joint_ownership of both the ranch properties as coexecutors and devisees whereas the purpose of the leases was to grant an exclusive possessory right to a particular ranch property to each child based on the testimony offered by the estate we are not persuaded that decedent granted oral options that extended the existing leases indefinitely in regards to the oral options edwards testified on examination by the estate’s counsel q now mr edwards beginning in was there ever any discussions with your mother mrs pattie welder edwards about who was going to ranch cotulla and who was going to ranch sinton a well-- q and if so when did it happen a the way i understood it i think it was always known that i was going to ranch sinton because i lived there i’d lived there all my life basically had my home there my wife had her studio we were there and that’s where i was ranching my sister--and she was ranching--not my sister but mother at that time was ranching cotulla when she--when we bought her out--when she was sold out at cotulla and they the carsons took over cotulla the main thing was that my mother was worried carson felt like she’d been disenfranchised because she didn’t have a place to go and i was at sinton and i’d been there all my life so she had her first chance to go and do cotulla at first i was a little anxious about it but after i--i felt better about it and they went to--they started ranching there and mother’s concern and my concern was if they like it--it suited me fine because i’d bitten off all i could chew right there at sinton financially and--a to z at that time and they were happy at cotulla i was happy and i thought everything was going pretty good they’d come to sinton and i’d go to cotulla we’d meet going back and forth and we weren’t having any problems as a matter of fact it was one of the best things that we ever did as a family q can you tell the court the circumstances surrounding the execution of the memorandum of lease agreement a all i know is when she died the other lease hadn’t--i don’t know when it came due the other lease but this is just a continuation of what had been going on within the family for years x and when she died then we put all this in writing so my sister and i would understand and everything’s the way it was meant to be and i’m happy and she’s happy the legal stuff is the legal stuff but i know what my mother meant and i know what my sister and i meant q and would it be fair to describe your understanding of this agreement with your mother that you can’t really put a specific date on when you--when the agreement was reached that you would be able to lease this for the rest of your life it was just something that was understood by you and your sister and your mother a as far as putting an actual date no a it’s a family deal and you know when you’re sitting and drinking coffee and whatever and talking to your mother you hear stuff qo sure a and she says stuff and i don’t know how else to say this but a fact’s a fact on cross-examination edwards testified q well you do agree do you not in connection with that last question that the terms of the memorialized post-death leases were substantially different from the existing leases and the alleged oral options don’t you a yes fdwards acknowledged that the terms of the postdeath leases allowing hunting were not authorized by his mother and were contrary to her long-held adamant opposition to the use of the ranch properties for hunting carson testified in response to the estate’s counsel q have you been able to and can you identify a specific date certain or dates certain that you and your mother discussed these options to continue leasing the properties a well as the years went on and mother was getting older and as a mother myself my mother as i would want my children to always be equal i would want to be equal she wanted to be equal and fair with david and i so she was very pleased at this point that we had a fair equal operation each of us and she was happy that as she got older up until the last year before she died she said this is something i would like to see you and your brother do for the rest of your lives and-- but it was an agreement verbal agreement but we were a close family david and i were very close and my mother and i and david were very close and this was her wish the estate asserts that edwards and carson understood from their discussions with decedent prior to her death that each had received a definite right and commitment from decedent to continue to lease their respective ranch properties for an indefinite time and each committed substantial resources to their ranching operations based on their understanding the belief of edwards and carson as to what may have been the desire of their mother is not an oral option to lease land for an indefinite period of time decedent’s desire to have her children continue the ranching operations on the sinton ranch and cotulla ranch is not equivalent to the granting of an oral option to her children to lease the ranch properties for an indefinite time decedent’s desire to have her children continue the ranching operations was provided for by decedent in her last will and testament that appoints her children to serve as coexecutors and devises her fee interest in the ranch properties to her children there is no persuasive evidence that decedent granted oral options to extend or to modify the existing lease terms or that the postdeath leases reflect the terms of oral options the testimony does not identify any specific discussion among decedent edwards and carson where decedent granted the right to lease the ranch properties indefinitely to edwards and carson our conclusion that no oral agreement was made is supported by the following decedent and her children had a history and pattern of executing written leases the postdeath leases contained different terms from existing leases the existing leases including one executed only months before decedent’s death required extensions and modifications to be in writing and decedent’s children continued to maintain control_over the ranch properties as the coexecutors and devisees of decedent’s estate because we have concluded that no oral options existed at the time of decedent’s death the postdeath leases are only agreements executed by edwards and carson as the coexecutors of decedent’s estate subsequent to the date of decedent’s death the postdeath leases reflect only the arrangement between edwards and carson regarding the use of the ranch properties because -- - the oral options did not exist for the purpose of estate_tax_valuation we need not address the parties’ arguments regarding the validity and enforceability of the alleged oral options under texas law or the impact of sec_2703 decedent did not grant oral options prior to her death and the postdeath leases were executed subsequent to decedent’s death the postdeath leases do not justify a discount on the ranch properties because the postdeath leases were not an encumbrance that existed at the moment of decedent’s death cf estate of proctor v commissioner tcmemo_1994_208 respondent argues that the existing leases must also be disregarded in determining the value of the properties on decedent’s date of death under sec_2703 we need not address this argument because the estate does not identify the amount of the discount attributable to the existing leases on the ranch properties when valuing the ranch properties on its form_706 the various experts’ reports do not place a separate value on the discount created by the existing leases and the estate maintains the position that the oral options were granted prior to decedent’s death and supersede the existing leases thus there is no evidence that any discount is attributable to the existing leases the unencumbered fair market values of the ranch properties at decedent’s date of death -- - are the amounts to be included in decedent’s gross_estate under sec_2031 to reflect the foregoing and concessions of the parties decision will be entered under rule
